-
                                                                                       06/29/2021



                                                                                   Case Number: PR 21-0005
         IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       PR 21-0005
                                                                            FILED
                                                                             JUN 29 2021
                                                                           Bowen Greenwood
                                                                                  Supreme Court
IN RE THE MOTION OF DARREL JAY                                           Clerk of
                                                                            State ofMontan.
ZBAR FOR ADMISSION TO THE BAR OF                                     ORDER
THE STATE OF MONTANA




      Darrel Jay Zbar has filed a motion for admission to the Bar ofthe State of Montana
pursuant to Rule V ofthe Rules for Admission, Admission on Motion. The Bar Admissions
Administrator ofthe State Bar of Montana has informed the Court that the Cominission on
Character and Fitness has certified that Zbar has provided the necessary documentation
and has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Darrel Jay Zbar may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office of the Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this      Clelay   of June, 2021.
    Justices




2